DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/359893, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Specifically, as a result of Applicant’s preliminary amendment filed on 2/26/21, the newly filed claims 21-40 and substitute specification do not appear to be supported in the disclosure of the prior-filed application 16/359893, which Applicant is claiming Application no. 16/359893.
However, upon further review of the other parent applications referred to by Applicant in the priority claim section of the specification, it appears that the newly filed claims 21-40 and substitute specification are fully supported in the disclosure of prior-filed Application no. 14/339191, having an effective filing date of 7/23/2014.  It also appears that the instant application may constitute a continuation of the above application 14/339191.  Further clarification by Applicant of the priority benefit sought is requested by Examiner.  For examination purposes, Examiner is using the effective filing date of 7/23/14 for conducting a prior art search.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Replacement drawings were received on 2/26/21.  These drawings are acceptable and have been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 27 and 34 are objected to because of the following informalities:
Regarding claim 27, on line 2, it appears that the word “the” before the word “traffic” should instead be “upon”.
Regarding claim 34, on line 2, it appears that the word “the” before the word “traffic” should instead be “upon”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the second circuit" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, it is unclear whether this limitation corresponds to the earlier claimed “second transceiver radio circuit” or some other circuit of the first Wi-Fi frequency band.
Claim 26the quality" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, it is unclear which earlier claimed “channel” that this limitation is referring to.
Claims 22-27 are also rejected as being dependent on claim 21 and containing the same deficiency.
Claim 28 recites the limitation "the second circuit" in line 25.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, it is unclear whether this limitation corresponds to the earlier claimed “second transceiver radio circuit” or some other circuit of the first Wi-Fi frequency band.
Claim 33 recites the limitation "the quality" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, it is unclear which earlier claimed “channel” that this limitation is referring to.
Claims 29-34 are also rejected as being dependent on claim 28 and containing the same deficiency.
Claim 35 recites the limitation "the second circuit" in line 23.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, it is unclear whether this limitation corresponds to the earlier claimed “second transceiver radio circuit” or some other circuit of the first Wi-Fi frequency band.
Claim 40the quality" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, it is unclear which earlier claimed “channel” that this limitation is referring to.
Claims 36-40 are also rejected as being dependent on claim 35 and containing the same deficiency.
Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467